DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/14/21.
Claims 1-10 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/10/21 and 12/30/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 7/24/15 with respect to claims 1-10 has been considered but are not persuasive.

	Applicant argued in page 13-14 that Singh Fig. 3-4 [0035] do not teach wherein the controller instructs the projection mechanism adjustor to rotate the projection plane about the rotation axis so that a deviation amount between the positions of the stereoscopic viewing areas for the left eye and the right eye and positions of the left eye and the right eye of the observer becomes less than or equal to a first threshold value 

Examiner disagree on this because expected visual output of the display at display monitoring camera 68 is an indicator of positions of the left eye and the right eye of the observer, because the expected image is the one left and right eye image observer wants to see. Image received by display of Singh Fig. 3-4 [0035] represents the positions of the stereoscopic viewing areas for the left eye and the right eye and positions of the left eye, because this is the deviated display needs to addressed with rotation of the projection plane which come from camera before any adjustment. This deviation minimization is achieved by changing the relative distance between display and observer by rotating the projection plane.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (U.S. Pub. No. 20150312546 A1), in view of Ackerman (U.S. Pub. No. 20140375540 A1), further in view of Singh (U.S. Pub. No. 20170054970 A1).

Regarding to claim 1 and 9-10:

1. Hasegawa teach a display control device for a display device comprising: a projection mechanism to project display light of an image from a projection plane; (Hasegawa [0378] FIG. 49 shows an imaging environment of a case where the imaging surface of the imaging module 280 is in parallel to the display surface of the stereoscopic display panel module 120. The imaging module 280 has a function which projects an object on a three-dimensional space to the imaging surface on a two-dimensional plane and records it as the captured image data. [0381] The imaging module 280 projects the object on the three-dimensional space to the imaging surface on the two-dimensional plane. Thus, even with the objects at an arbitrary value Y.sub.1 in the same Y-axis direction, the position on the v-axis projected within the captured image data changes depending on the difference in the observing distances Z.sub.OD)
a spectroscopic mechanism to split the display light into a left-eye image and a right-eye image; and (Hasegawa FIG. 24 [0243] In this example, an L image and an R image are saved in the image data saving module 150 as the image data of stereoscopic image contents. The L image is a left-eye image which is projected to 
in which a stereoscopic image projected onto a projected plane can be visually recognized, causing the left eye of the observer to visually recognize the stereoscopic image of the left-eye image as a binocular parallax image in the stereoscopic viewing area for the left eye, (Hasegawa FIG. 4 [0139] when parallax images are projected from the stereoscopic display panel module 120 under a state where the right eye 55R of the observer is located within the right-eye region 70R and the left-eye 55L is located within the left-eye region 70L, the observer can visually recognize stereoscopic images. In other words, the observer can observe desired stereoscopic images when the right eye 55R is located within the right-eye region 70R and the left eye 55L is located within the left-eye region 70L)
and causing the right eye of the observer to visually recognize the stereoscopic image of the right-eye image as a binocular parallax image in the stereoscopic viewing area for the right eye, (Hasegawa FIG. 4 [0139] when parallax images are projected from the stereoscopic display panel module 120 under a state where the right eye 55R of the observer is located within the right-eye region 70R and the left-eye 55L is located within the left-eye region 70L, the observer can visually recognize stereoscopic images. In other words, the observer can observe desired stereoscopic images when the right eye 55R is located within the right-eye region 70R and the left eye 55L is located within the left-eye region 70L)
the display control device comprising: an image generator to generate the image and causing the display device to display the image; (Hasegawa [0325] Through 
an eye position information acquirer to acquire position information of the left eye and the right eye of the observer; and (Hasegawa [0168] FIG. 10 to be described later, the distance in the Z-axis direction from the center position of the display surface of the stereoscopic display panel module 120 to the observer is the observing distance Z.sub.OD. In FIG. 10 and the like (FIG. 1, FIG. 18), the positions of the both eyes of the observer is shown as the position of the right eye of the observer (O) for convenience. [0376] The positional relation between the seat of the observer and the front seat thereof related to calculation of the observing position Z.sub.OD is shown in FIG. 48)
a controller to specify positions of the stereoscopic viewing areas for the left eye and the right eye (Hasegawa Fig. 1 [0120] employed is a structure in which the stereoscopic display panel module 120 separates image data into a right-eye image and a left-eye image and projects those towards the right eye and the left eye of the observer after adjusting the display setting by the display setting adjusting module 170) on a basis of a rotation angle of the projection mechanism adjustor that rotates the projection plane about a rotation axis passing through a center position of the projection plane of the projection mechanism (Hasegawa [0174] FIG. 9, it is also possible to employ a structure with which a second movable object state detecting module 112 for detecting the rotation angle of the stereoscopic display panel done by the rotational mechanism is added also to the stereoscopic display panel 120. This makes it possible to perform calculation processing of the observing distance by taking also the positional relation between the seat back face part 61B (backrest part) and the stereoscopic display panel module 120 into consideration. Hasegawa [0376] the positional relation between the seat of the observer and the front seat thereof related to calculation of the observing position Z.sub.OD is shown in FIG. 48) and adjusting the positions of the specified stereoscopic viewing areas for the left eye and the right eye by instructing the projection mechanism (Hasegawa [0378] FIG. 49 shows an imaging environment of a case where the imaging surface of the imaging module 280 is in parallel to the display surface of the stereoscopic display panel module 120. The imaging module 280 has a function which projects an object on a three-dimensional space to the imaging surface on a two-dimensional plane and records it as the captured image data.[0379] FIGS. 50A and 50B show the captured image data acquired when capturing an object by the imaging module 280 when the object is placed at an arbitrary position Y.sub.1 in the Y-axis direction and the distance from the imaging module 280 to the object (Z-axis direction) is moved from the observing distance Z.sub.OD1 to the observing distance Z.sub.OD2. [0380] FIG. 50A shows the captured image data when the object at the observing position Z.sub.OD1 is picked up, and FIG. 50B shows the captured image data when the object at the observing position Z.sub.OD2 is picked up. 

Hasegawa do not explicitly teach a projection mechanism adjustor to adjust a projection direction of the projection mechanism, wherein the display device causes an observer to stereoscopically view binocular parallax images by forming stereoscopic viewing areas for a left eye and a right eye, adjustor to rotate the projection plane about the rotation axis depending on the position information of the left eye and the right eye of the observer acquired by the eye position information acquirer, wherein the controller instructs the projection mechanism adjustor to rotate the projection plane about the rotation axis so that a deviation amount between the positions of the stereoscopic viewing areas for the left eye and the right eye and positions of the left eye and the right eye of the observer becomes less than or equal to a first threshold value relating to a deviation amount that is adjustable by rotation of the projection plane about the rotation axis by the projection mechanism adjustor.

a projection mechanism adjustor to adjust a projection direction of the projection mechanism, (Ackerman [0019] the display element also provides the ability to project virtual images into the FOV of the user such that the virtual images may also appear alongside the real world objects. The system automatically tracks where the user is looking so that the system can determine where to insert the virtual image in the FOV of the user. Once the system knows where to project the virtual image, the image is projected using the display element)
wherein the display device causes an observer to stereoscopically view binocular parallax images by forming stereoscopic viewing areas for a left eye and a right eye, (Ackerman [0051] in addition to linear offset along the x, y and/or z axes, and rotational offset around the x, y and/or z axes, step 608 may further include the step of determining any offset in binocular disparity requiring an adjustment in the IPD of the respective optical elements 115. In particular, some head mounted display devices may have a variable IPD, which is adjustable depending on the distance between a user's pupils. In such instances, as shown in FIG. 9, using the known center of the left and right eyes, processing unit 4 may determine any horizontal misalignment along the X axis between the IPD of the user and the center-to-center distance between optical elements 115. [0060] closed loop servo actuators may be provided on the head mounted display device 2 for adjusting optical elements 115 in response to feedback from the processing unit 4. For example, where there is adjustment mechanism for IPD adjustment, adjustment mechanism may be driven by a servo motor which physically adjusts the distance between optical element 115 over a predefined range in response to feedback regarding the binocular disparity offset. It is conceivable that other 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hasegawa, further incorporating Ackerman in video/camera technology. One would be motivated to do so, to incorporate a projection mechanism adjustor to adjust a projection direction of the projection mechanism. This functionality will improve user experience.

The combination of Hasegawa and Ackerman do not explicitly teach adjustor to rotate the projection plane about the rotation axis depending on the position information of the left eye and the right eye of the observer acquired by the eye position information acquirer, wherein the controller instructs the projection mechanism adjustor to rotate the projection plane about the rotation axis so that a deviation amount between the positions of the stereoscopic viewing areas for the left eye and the right eye and positions of the left eye and the right eye of the observer becomes less than or equal to a first threshold value relating to a deviation amount that is adjustable by rotation of the projection plane about the rotation axis by the projection mechanism adjustor.

However Singh teach adjustor to rotate the projection plane about the rotation axis depending on the position information of the left eye and the right eye of the observer acquired by the eye position information acquirer. (Singh Fig. 3 [0023] if a 
wherein the controller instructs the projection mechanism adjustor to rotate the projection plane about the rotation axis (Singh Fig. 3 [0023] if a lateral position of the occupant head varies during operation of the vehicle (e.g., due to vehicle dynamics), the display 28 may be rotated in a direction 51 about the vertical axis 52. In this manner, the 3D display 28 may be directed toward the head of the vehicle occupant 44 despite movement of the occupant during operation of the vehicle. [0024] In certain embodiments, the 3D display 28 may include a wide viewing angle in the vertical direction. Accordingly, an occupant may be able to view 3D images on the display 28 despite significant angular variations between the occupant head and the display (at least in a direction 49 about the lateral axis 50). Accordingly, in embodiments configured to orient the 3D display 28, an actuator configured to rotate the display 28 in so that a deviation amount between the positions of the stereoscopic viewing areas for the left eye and the right eye and positions of the left eye and the right eye of the observer becomes less than or equal to a first threshold value relating to a deviation amount that is adjustable by rotation of the projection plane about the rotation axis by the projection mechanism adjustor. (Singh Fig. 3-4 [0035] The 3D control system 70 may then compare the expected visual output of the display at the display monitoring camera 68 to the image received by the display monitoring camera 68. If the images do not substantially correspond to one another (e.g., the difference between the expected visual output and the monitored image exceeds a desired threshold), the 3D control system 70 may instruct the display control system 55 to adjust the output direction of the left-eye portion of the image and the right-eye portion of the image until the expected visual output of the display at the display monitoring camera 68 substantially corresponds to the image received by the display monitoring camera 68)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hasegawa, further incorporating Ackerman and Singh in video/camera technology. One would be motivated to do so, to incorporate adjustor to rotate the projection plane about the rotation axis depending on the position information of the left eye and the right eye of 

Regarding to claim 2:

Cancelled.

Regarding to claim 3:

3. Hasegawa teach the display control device according to claim 2, Hasegawa do not explicitly teach wherein the display device further comprises a reflection mirror for reflecting the display light projected from the projection mechanism toward the projected plane and a reflection mirror adjustor to adjust a reflection direction of the reflection mirror, and the controller specifies the positions of the stereoscopic viewing areas for the left eye and the right eye on a basis of at least one of a rotation angle of the reflection mirror about a mirror rotation axis passing through a fulcrum of the reflection mirror or a rotation angle of the projection mechanism adjustor that moves the projection mechanism in an optical axis direction in addition to the rotation angle of the projection 
mechanism adjustor that rotates the projection plane about the rotation axis.

However Ackerman teach wherein the display device further comprises a reflection mirror for reflecting the display light projected from the projection mechanism toward the projected plane and a reflection mirror adjustor to adjust a reflection direction of the reflection mirror, and (Ackerman [0027]  a PicoP.TM. display engine from Microvision, Inc. emits a laser signal with a micro mirror steering either onto a tiny screen that acts as a transmissive element or beamed directly into the eye (e.g., laser))
the controller specifies the positions of the stereoscopic viewing areas for the left eye and the right eye on a basis of at least one of a rotation angle of the reflection mirror about a mirror rotation axis passing through a fulcrum of the reflection mirror or (No rejection required as it is part of an OR condition)

However Singh teach a rotation angle of the projection mechanism adjustor that moves the projection mechanism in an optical axis direction in addition to the rotation angle of the projection mechanism adjustor that rotates the projection plane about the rotation axis. (Singh Fig. 3 [0023] if a lateral position of the occupant head varies during operation of the vehicle (e.g., due to vehicle dynamics), the display 28 may be rotated in a direction 51 about the vertical axis 52. In this manner, the 3D display 28 may be directed toward the head of the vehicle occupant 44 despite movement of the occupant during operation of the vehicle. [0024] In certain embodiments, the 3D display 28 may include a wide viewing angle in the vertical direction. Accordingly, an occupant may be able to view 3D images on the display 28 despite significant angular variations between the occupant head and the display (at least in a direction 49 about the lateral axis 50). Accordingly, in embodiments 

Regarding to claim 6:

6. Hasegawa teach the display control device according to claim 1, wherein the image generator performs distortion correction on the binocular parallax images after positions of the stereoscopic viewing areas for the left eye and the right eye are adjusted. (Hasegawa [0025] calculates the observing position including the observing distance from the state of the seat of the observer and the captured images acquired by an in-vehicle camera attached to a back mirror for correcting distortions generated by image tailing generated when the display surface is observed from oblique directions)

Regarding to claim 8:

8. Hasegawa teach the display control device according to claim 1, Hasegawa do not explicitly teach wherein the image generator performs correction to allow a display object in the binocular parallax images to be visually recognized at a same position as that before the adjustment after positions of the stereoscopic viewing areas for the left eye and the right eye are adjusted.

However Singh teach wherein the image generator performs correction to allow a display object in the binocular parallax images to be visually recognized at a same position as that before the adjustment after positions of the stereoscopic viewing areas for the left eye and the right eye are adjusted. (Singh [0027] the display controller 63 may adjust the position of the left-eye pixels 34 and the right-eye pixels 36 along the display surface to direct a left-eye image to the left eye 42 of the vehicle occupant 44 and to direct a right-eye image to the right eye 46 of the vehicle occupant 44, thereby enhancing the quality and/or accuracy of the three dimensional image)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (U.S. Pub. No. 20150312546 A1), in view of Ackerman (U.S. Pub. No. 20140375540 A1), further in view of Singh (U.S. Pub. No. 20170054970 A1) and 
Nishimaki (U.S. Pub. No. 20180217380 A1).

Regarding to claim 7:

7. Hasegawa teach the display control device according to claim 1, Hasegawa do not explicitly teach wherein the image generator performs correction to allow a display object in the binocular parallax images to be visually recognized in a same size as that before the adjustment after positions of the stereoscopic viewing areas for the left eye and the right eye are adjusted.

However Nishimaki teach wherein the image generator performs correction to allow a display object in the binocular parallax (Nishimaki [0082] It was also explained above that the planar type image display elements 32L and 32R display images and that the light representing the images is introduced by the optical elements 33L and 33R into the user's left and right eyes respectively) images to be visually recognized in a same size as that before the adjustment after positions of the stereoscopic viewing areas for the left eye and the right eye are adjusted. (Nishimaki [0061] if the left and the right image formation distances D are significantly different from each other, the sizes of the left and the right images viewed by the user may differ. To counter this inconvenience, the image processing unit 22 of the repeating device 20 may magnify or reduce at least either of the left-eye image and the right-eye image in accordance with the left and the right image formation distances D designated by the image formation distance control part 52. This makes it possible to have the left and the right images coincide with each other in apparent size)

The motivation for combining Hasegawa, Ackerman and Singh as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hasegawa, further incorporating Ackerman, Singh and Nishimaki in video/camera technology. One would be motivated to do so, to incorporate the image generator performs correction to allow a display object in the binocular parallax images to be visually recognized in a same size as that before the adjustment after positions of the .

Allowable subject matter

Regarding to claim 4-5:

Claims 4 and 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.